While I concur in the result, I prefer to base my decision, as did the trial court, upon the broad proposition that defendant, though a guest of the named insured, was protected by the policy *Page 9 
of insurance. In my opinion, the closing of the door preparatory to starting the automobile constituted"using" the automobile itself, within the meaning of the clause in the policy defining "insured" as including "not only the Named Insured but also any person using the automobile * * * with the permission of the Named Insured." (Italics supplied.) This conclusion is fortified by the fact that under separate policy provisions the insurance covers accidents "arising out of the ownership, maintenance or use of the automobile," and the word "use" is defined as including "loading and unloading thereof."
If defendant was an "insured" and was "using" the automobile at the time of the accident, obviously plaintiff had no cause of action against him.